Bell, Presiding Judge.
The filing of the bond required by Code § 19-214 or a pauper’s affidavit is a condition precedent to an application for certiorari to review a judgment of conviction in a recorder’s court. Johns v. City of Tifton, 122 Ga. 734 (50 SE 941); Veazey v. Mayor &c. of Crawfordville, 126 Ga. 89 (54 SE 817); Hubert v. City of Thomasville, 18 Ga. App. 756 (90 SE 720). The judge of the superior court did not err in dismissing the certiorari in this case, as the petition did not affirmatively show the filing of a proper bond or pauper’s affidavit and was therefore a mere nullity. Sauceman v. State, 209 Ga. 60 (3) (70 SE2d 754); Gillespie v. Mayor &c. of Macon, 19 Ga. App. 1, 2 (90 SE 970); Nilsen v. City of La-Grange, 55 Ga. App. 676 (3) (191 SE 175).

Judgment affirmed.


Pannell and Whitman, JJ., concur.